COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00194-CV


Jerry Hudgeons, Individually and in       §      From the 236th District Court
his capacity as Stockholders’
Representative for the Former             §      of Tarrant County (236-261088-12)
Stockholders of Total Electrical
Service & Supply Co.                      §      September 24, 2015

v.                                        §      Opinion by Justice Walker

Darrell Hallmark

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Jerry Hudgeons shall pay all of the costs

of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker____________________
                                          Justice Sue Walker